Electronically Filed
                                                     Supreme Court
                                                     SCOT-16-0000804
                                                     20-DEC-2016
                                                     03:11 PM

                         SCOT-16-0000804

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

        FRANK KAMEHAMEHA TAMEHALOHA ANUUMEALANI NOBRIGA,
    in his capacity as Kahuna of the Temple of Lono, Pro Se,
        and LANNY ALAN SINKIN, in his capacity as Kahuna
     of the Temple of Lono, Pro Se, Petitioners-Appellants,

                               vs.

     BOARD OF LAND AND NATURAL RESOURCES, STATE OF HAWAII;
   DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAII;
         SUZANNE CASE, in her official capacity as Chair
          of the Board of Land and Natural Resources and
   Director of the Department of Land and Natural Resources;
    and UNIVERSITY OF HAWAII AT HILO, Respondents-Appellees,

                               and

            MAUNA KEA ANAINA HOU and KEALOHA PISCIOTTA;
  CLARENCE KUKAUAKAHI CHING; FLORES-CASE #OHANA; DEBORAH J. WARD;
 PAUL K. NEVES; and KAHEA: THE HAWAIIAN ENVIRONMENTAL ALLIANCE, a
  domestic non-profit corporation; TMT INTERNATIONAL OBSERVATORY,
   LLC; HARRY FERGERSTROM; MEHANA KIHOI; C.M. KAHO#OKAHI KANUHA;
      JOSEPH KUALI#I LINDSEY CAMARA; J. LEINA#ALA SLEIGHTHOLM;
       MAELANI LEE; THE TEMPLE OF LONO; KALIKOLEHUA KANAELE;
        PERPETUATING UNIQUE EDUCATIONAL OPPORTUNITIES, INC.;
       STEPHANIE-MALIA TABBADA; TIFFNIE KAKALIA; GLEN KILA;
            DWIGHT J. VICENTE; BRANNON KAMAHANA KEALOHA;
    CINDY FREITAS, AND WILLIAM FREITAS, Intervenors-Appellees.
_________________________________________________________________

       APPEAL FROM THE BOARD OF LAND AND NATURAL RESOURCES
                 (BLNR-CC-16-002 (Agency Appeal))

    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
 (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ., and
   Circuit Judge Nishimura, in place of Nakayama, J., recused)

          Upon consideration of (1) respondent-appellee Board of
Land and Natural Resources, State of Hawai#i’s (“BLNR”) motion to
dismiss appeal for lack of appellate jurisdiction, filed on
November 16, 2016, (2) respondent-appellee University of Hawai#i
at Hilo’s (“UH Hilo”) motion to dismiss appeal of lack of
appellate jurisdiction, filed on November 21, 2016,
(3) petitioners-appellants Frank Kamehameha Temehaloha
Anuumealani Nobriga and Lanny Alan Sinkin’s opposition to the
BLNR’s motion to dismiss, filed on November 23, 2016,
(4) petitioners-appellants Frank Kamehameha Temehaloha
Anuumealani Nobriga and Lanny Alan Sinkin’s opposition to UH
Hilo’s motion to dismiss, filed on November 29, 2016,
(5) intervenor-appellee TMT International Observatory, LLC’s
joinder to UH Hilo’s motion to dismiss, (6) the respective
supporting documents, and (7) the record herein, it appears that
this court lacks jurisdiction over the appeal. Accordingly,
          IT IS HEREBY ORDERED that the appeal is dismissed for
lack of appellate jurisdiction. As this court does not have
jurisdiction over the appeal, all other requests for relief are
dismissed.1
          DATED: Honolulu, Hawai#i, December 20, 2016.
                              /s/ Mark E. Recktenwald
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson
                              /s/ Rhonda A. Nishimura




      1
         This court also notes that an unlicensed individual may not defend
the interests of other entities or persons. See HRS § 605-2 (“No person shall
be allowed to practice in any court of the State unless that person has been
duly licensed so to do by the supreme court[.]”); HRS § 605-14 (“It shall be
unlawful for any person . . . to engage in or attempt to engage in or to offer
to engage in the practice of law, or to do or attempt to do or offer to do any
act constituting the practice of law, except and to the extent that the person
. . . is licensed or authorized to do so[.]”); Oahu Plumbing & Sheet Metal,
Ltd. v. Kona Constr., Inc., 60 Haw. 372, 374-77, 590 P.2d 570, 572-74 (1979)
(only licensed attorneys may represent corporations and other individuals).

                                      2